Citation Nr: 0433696	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  98-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and major depression.

2.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder. 

3.  Entitlement to service connection for arthritis of 
multiple joints.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1999, the issues of 
entitlement to service connection for a respiratory disorder; 
an acquired psychiatric disorder, including PTSD and major 
depression; service connection for hypertension, to include 
as secondary to an acquired psychiatric disorder; and service 
connection for arthritis of multiple joints were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, for additional development.  

Pursuant to a Board decision, a March 2003 rating decision 
granted the veteran's claim for service connection for 
asthma, evaluated as 10 percent disabling, effective in March 
1997.  The veteran disagreed with the effective date of the 
grant of service connection and the 10 percent rating 
assigned, and a statement of the case (SOC) was issued in 
September 2003, but he did not perfect his appeal by 
submitting a timely substantive appeal.  There is no issue of 
timeliness as there has been no correspondence received 
relating to this matter since the September 2003 SOC was 
issued.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issues of entitlement to an earlier effective date for 
the grant of service connection for asthma and an increased 
evaluation for asthma are not before the Board. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD and major 
depression, and hypertension, to include as secondary to an 
acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The veteran testified at a Travel Board hearing in January 
1999, held by a Veterans Law Judge (VLJ) who is no longer 
employed by the Board.  While the transcript of that hearing 
is of record, the veteran was afforded another opportunity 
for a Board hearing held by a VLJ assigned to render an 
appellate decision.  The veteran declined to request another 
hearing and the issue of service connection for arthritis of 
multiple joints is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
for arthritis of multiple joints has been obtained by the RO.

2.  The medical evidence shows that the veteran was treated 
for a lumbosacral strain while on active duty; his separation 
examination, which included a clinical evaluation of 
musculoskeletal system, including the spine, was negative for 
any joint complaints or pertinent abnormal objective 
findings; the post-service medical evidence shows no clinical 
or X-ray findings relating to a low back disorder or 
arthritis of any joint until nearly two decades after the 
veteran's separation from service; the overwhelming weight of 
the evidence is against a nexus between a current diagnosis 
of arthritis of any joint and any incident of service, to 
include trauma, or any finding recorded during service.  

3..  As service connection for syncope or a disability 
manifested by syncopatic episodes is not in effect, service 
connection for arthritis secondary to syncope is not 
warranted as a matter of law.



CONCLUSION OF LAW

Entitlement to service connection for arthritis of multiple 
joints is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309. 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the March 1998 rating decision, the May 1998 
statement of the case (SOC), various supplemental statements 
of the case (SSOCs) adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claim.  A VCAA notice letter dated in June 2003 
informed him of the VCAA' s implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the March 1998 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of  the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the June 2003 VCAA notice letter, the RO requested that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records, and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that VA conducted an examination with regard 
to the veteran's claimed arthritis in June 2002.  The Board 
finds that the relevant medical evidence of record, to 
include the report of this examination, contains sufficient 
detail to make a decision on this claim.  Thus, there is no 
duty to provide an additional examination or medical opinion 
with regard to the claim for service connection for 
arthritis.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has offered contentions in written correspondence 
and during a December 2003 hearing before a Veterans Law 
Judge (VLJ) sitting at the RO.  That VLJ is no longer at the 
Board.  As noted in the introduction to this decision, in 
September 2004 correspondence, the veteran waived his right 
to testify before another VLJ who would adjudicate his 
claims.  

The Board will discuss the veteran's contentions together for 
the sake of clarity.  He maintains that he now has arthritis 
of the spine, related to a March 1975 lifting injury.  The 
veteran has also contended that he has arthritis secondary to 
a syncope episode, which, in turn, is related to service.  VA 
has denied service connection for a syncope episode, and the 
June 1999 remand held that new and material had not been 
submitted to reopen that claim.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records include a March 1975 
service clinical record in which a corpsman noted that the 
appellant had low back pain for one day after weight lifting.  
The impression was rule out spine fracture.  An entry that 
same day by a physician documented an impression of acute 
lumbosacral strain.  An entry one week later, again by a 
corpsman, indicated that the veteran had limited range of 
motion, straight leg raising to 60 degrees, and very mild 
spasm in the lumbosacral strain-sacral region.  The 
assessment was lumbosacral strain (healing).  The report of 
the veteran's December 1975 separation medical examination 
indicates that his spine and lower extremities were normal on 
clinical evaluation, and identifies no defects or diagnoses.  
At that time, the veteran denied current or past back pain; 
swollen or painful joints; arthritis, rheumatism, or 
bursitis; bone, joint or other deformity; and lameness.  

Private medical records show an industrial accident in August 
1992 in which the appellant slipped and fell in a walk-in 
freezer; he apparently grabbed some boxes or a shelf in an 
attempt to break his fall, and objects fell on top of him.  
Various diagnostic testing of the spine indicated herniation 
of the cervical spine and thoracic spine with mild cord 
compression.  Over approximately the next six years, various 
physicians and examiners noted degenerative joint disease and 
radiculopathy of the spine.  

In April 1994 correspondence, the veteran stated that he 
wished to apply for non-service-connected pension.  He 
reported an accident in August 1992, in which he sustained a 
head and spine injury.  He essentially contended that he 
could not work because of residuals of these injuries.  

The reports of August 1994 VA general medical and spine 
examinations provide a pertinent diagnosis of possible 
cervical lumbar intervertebral disc herniation and/or 
stenosis, asymptomatic.  X-ray reports showed a normal lumbar 
and cervical spine.  The reports discuss the appellant's 
arthritic difficulties in light of the August 1992 work-
related injury but do not discuss an event in service in 
connection with these findings. 

A Social Security Administration (SSA) decision dated in June 
1995 provides that the veteran was entitled to a period of 
disability commencing on August 7, 1992.  An attached 
employability assessment dated in April 1995 indicates that 
it included a review of some post-service medical records.  
The examiner concluded that as a result of injuries incurred 
in a work-related accident in August 1992, the veteran had 
not returned to the labor force.  

A January 1999 VA clinical record notes that the appellant 
was a victim of multiple illnesses, including arthritis, as a 
direct result of his Marine Corps service in Vietnam.  The 
history on which the physician rendered that opinion was 
apparently provided by the appellant, as there is no 
indication that the examiner reviewed the service medical 
records prior to the evaluation.  

The report of a June 2002 VA orthopedic examination provides 
that the examiner reviewed the veteran's claims file, and 
sets forth the veteran's pertinent medical history (including 
the January 1999 VA clinical record that included the 
notation of arthritis linked to service) and current physical 
findings.  The resulting diagnoses included lumbosacral spine 
degenerative joint disease, with limited motion; and cervical 
spine degenerative joint disease, with limited motion; and 
right knee chondromalacia patella, with limited motion.  The 
examiner expressed the opinion that the etiology of the 
veteran's arthritis in the back, neck and knee was due to the 
1992 work-related injury.  The current symptoms referable to 
the veteran's back, neck and knee were related and linked to 
the injuries sustained in the work accident.  The veteran's 
service medical records did show lumbosacral strain but X-
rays were normal.  Even 1994 X-rays of the veteran's knee and 
lumbosacral spine did not show arthritis.  The examiner 
observed that the veteran's post-service, work-related 
accident was directly linked to his arthritis of the knee, 
the lumbosacral and cervical spine, and was not related to 
his military service.  The clinician added that the veteran 
was doing fine working different jobs after 1975 when he was 
discharged from the military.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis.  

The Board notes at the outset that the January 1999 VA 
clinical record identifies the veteran's arthritis as a 
direct result of his Marine Corps service in Vietnam.  The 
history on which the physician rendered that opinion was 
apparently provided by the appellant, as there is no 
indication that the examiner reviewed the service medical 
records prior to the evaluation.  While evidence representing 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, generally 
cannot constitute competent medical evidence, LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995), in this case the opinion 
is partially substantiated by service clinical record 
entries.  That is, the veteran was treated for a lumbosacral 
strain in March 1975 while on active duty, albeit classified 
as acute and followed by a normal separation examination.  
Thus, the January 1999 VA clinical record is competent 
medical evidence entitled to some probative weight.

Nevertheless, the Board finds that the January 1999 medical 
opinion is outweighed by other medical evidence of record.  
First, the June 2002 VA examination report is strong 
probative evidence against the contended causal relationship.  
The opinion was proffered by a physician and is based on a 
review of the veteran's complete medical records, including 
the January 1999 opinion linking the veteran's arthritis to 
his service.  In this regard, the Board notes that the 
January 1999 opinion does not purport to be based on a review 
of the veteran's medical record.  The June 2002 opinion also 
refers to physical findings set forth in the medical record, 
including the January 1999 opinion.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  Thus, the 
Board concludes that the June 2002 negative opinion outweighs 
the January 1999 positive medical opinion, and goes against 
the veteran's claim of a nexus between arthritis and service. 

It is also pertinent to again point out that the December 
1975 discharge from service examination included a normal 
clinical evaluation of the veteran's musculoskeletal system, 
to include the spine and lower extremities, and the veteran 
denied joint pain or other relevant symptoms at that time.  
This competent medical evidence indicates that the veteran's 
in-service low back injury was acute and did not result in a 
chronic disability, to include arthritis. 

Moreover, the veteran's post-service medical records are 
negative for relevant complaints, symptoms, findings or 
diagnoses until he suffered an industrial accident in August 
1992, weighs against the veteran's claim.  There is no post-
service medical evidence to show continuity of low back 
symptomatology for nearly two decades after the veteran's 
separation from service.  38 C.F.R. § 3.303; Savage v. Gober, 
10 Vet. App. 488 (1997).  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). 

The SSA decision that the veteran was entitled to a period of 
disability commencing on August 7, 1992, and the attached 
employability assessment indicating that as a result of 
injuries incurred in a work-related accident in August 1992 
the veteran had not returned to the labor force, tend to show 
that the veteran's current musculoskeletal problems began as 
a result of the 1992 industrial accident.  This evidence 
clearly does not support the claim that the veteran's 
arthritis is linked to service.

In sum, while the medical evidence shows that the veteran was 
treated for an acute lumbosacral strain while on active duty, 
his separation examination, which included a clinical 
evaluation of musculoskeletal system, including the spine, 
was negative for any joint complaints or pertinent abnormal 
objective findings, and the post-service medical evidence 
includes no complaints, symptoms, clinical or X-ray findings, 
or diagnoses relating to arthritis of any joint until nearly 
two decades after the veteran's separation from service and 
only after a 1992, post-service industrial accident.  As 
arthritis of the lumbar spine was not demonstrated within one 
year of service, service connection is not warranted on a 
presumptive basis.  As to a nexus between a current diagnosis 
of arthritis and service, for the aforementioned reasons, the 
overwhelming weight of medical opinion evidence is against 
such a link.

The Board recognizes the veteran's own assertions that his 
current arthritis is related to a back injury incurred while 
he was on active duty.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his own opinions 
do not constitute competent medical evidence linking his 
current arthritis to his service.  

Finally, since service connection is not in effect for 
syncope, service connection for arthritis secondary to 
syncope must be denied as a matter of law.  38 C.F.R. § 
3.310(a).

As the preponderance of the evidence is against the veteran's 
claim for service connection for arthritis of multiple 
joints, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied.




REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for an acquired 
psychiatric disorder requires additional development.  

The Board's June 1999 remand requested that the RO make a 
specific adjudicatory determination as to whether the veteran 
was in combat; ask him to provide any further specific 
information as to his alleged stressors; ask the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
assist in verification of the alleged stressors, based on the 
allegations of stressors in service and any further 
information provided by the veteran; make a specific 
determination as to which stressor(s) were verified; and (if, 
and only if, the RO determined that the appellant engaged in 
combat or that the record established the existence of a 
stressor or stressors) have the veteran examined by a VA 
psychiatrist to determine whether a link existed between any 
clear diagnosis of PTSD and any verified stressor.

On remand, the RO performed the requested development and 
decided, in an April 2002 deferred rating decision, that 
there was no credible evidence supporting a stressor.  
Following the remand's instructions, the RO did not schedule 
the veteran for an examination.  

Although the RO fully satisfied the remand instructions, the 
veteran's claim nevertheless still requires a VA examination.  
The Board finds it significant that in an undated letter 
received in January 1998, as well as in a January 1999 
letter, a VA clinical psychologist indicated that the 
appellant was treated for PTSD and major depression related 
to his military experiences.  While the lack of credible 
evidence supporting the veteran's claimed stressors renders 
unnecessary a VA examination to address the etiology of his 
PTSD, the medical opinions of the VA clinical psychologist 
require a VA examination to address the etiology of the 
veteran's major depression.




Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also             38 
C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims for service connection for an 
acquired psychiatric disorder, to include 
PTSD and major depression, and 
hypertension, to include as secondary to 
an acquired psychiatric disorder, of the 
impact of the notification requirements 
on the claims. The veteran should further 
be requested to submit all evidence in 
his possession that pertains to either 
claim.

2.  The RO should arrange for an 
examination by the appropriate examiner 
to determine the nature and extent of any 
current psychiatric disorder, to include 
major depression.  The claims file must 
be made available to and reviewed by the 
examiner.  The examiner should consider 
the pertinent findings set forth in the 
veteran's service medical records and the 
post-service medical records, as noted 
above.  The examiner should opine whether 
it is at least as likely as not (50 
percent or more likelihood) that the 
veteran's current major depression is 
causally linked to any incident of the 
veteran's service, or any finding 
recorded in his service medical records.  
Any opinion expressed must be accompanied 
by a rational.  If the examiner finds it 
impossible to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for either of 
the veteran's claims.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claims.

4.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder, to 
include major depression, and service 
connection for hypertension, to include 
as secondary to an acquired psychiatric 
disorder, including PTSD and major 
depression.  If either of the benefits 
sought on appeal remains denied, the 
veteran should be provided an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



